- BB&T Exhibit 99.2 BB&T Corporation Quarterly Performance Summary Fourth Quarter 2010 BB&T Corporation Quarterly Performance Summary Table of Contents Page Financial Highlights 3 Financial Highlights - Five Quarter Trend 4 Consolidated Statements of Income 5 Consolidated Statements of Income - Five Quarter Trend 6 Consolidated Balance Sheets 7 Consolidated Balance Sheets - Five Quarter Trend 8 Average Balance Sheets 9 Average Balance Sheets - Five Quarter Trend 10 Average Balances and Rates - Quarters 11-12 Average Balances and Rates - Year-To-Date 13 Credit Quality 14-16 Credit Quality - Supplemental Schedules Supplemental Commercial Real Estate Loan Portfolio Information 17 Supplemental Residential Mortgage Portfolio Information 18 Supplemental Troubled Debt Restructurings Information 19 Capital Information - Five Quarter Trend 20 Selected Growth Rates Adjusted for Purchase Acquisitions and Selected Items 21 Selected Items & Additional Information 22 NON-GAAP Reconciliation Table 23 2 BB&T Corporation Financial Highlights (Dollars in millions, except per share data, shares in thousands) Quarter Ended Year-to-Date December 31 % December 31 % 2010 2009 Change 2010 2009 Change Summary Income Statement Interest income $ 1,793 $ 1,853 (3.2 )% $ 7,254 $ 7,008 3.5 % Interest expense 424 498 (14.9 ) 1,799 2,045 (12.0 ) Net interest income - taxable equivalent 1,369 1,355 1.0 5,455 4,963 9.9 Less: Taxable-equivalent adjustment 37 32 15.6 135 119 13.4 Net interest income 1,332 1,323 0.7 5,320 4,844 9.8 Provision for credit losses 643 725 (11.3 ) 2,638 2,811 (6.2 ) Net interest income after provision for credit losses 689 598 15.2 2,682 2,033 31.9 Noninterest income 964 970 (0.6 ) 3,957 3,934 0.6 Noninterest expense 1,421 1,361 4.4 5,670 4,931 15.0 Income before income taxes 232 207 12.1 969 1,036 (6.5 ) Provision for income taxes 15 13 15.4 115 159 (27.7 ) Net income 217 194 11.9 854 877 (2.6 ) Noncontrolling interest 9 9 - 38 24 58.3 Dividends and accretion on preferred stock - 124 (100.0 ) Net income available to common shareholders 208 185 12.4 816 729 11.9 Per Common Share Data Earnings Basic $ .30 $ .27 11.1 % $ 1.18 $ 1.16 1.7 % Diluted .30 .27 11.1 1.16 1.15 0.9 Cash dividends declared .15 .15 - .60 .92 (34.8 ) Book value 23.67 23.47 0.9 23.67 23.47 0.9 Tangible book value (1) 15.43 14.44 6.9 15.43 14.44 6.9 End of period shares outstanding (in thousands) 694,381 689,750 0.7 694,381 689,750 0.7 Weighted average shares (in thousands) Basic 693,993 688,590 0.8 692,489 629,583 10.0 Diluted 702,781 696,038 1.0 701,039 635,619 10.3 Performance Ratios Return on average assets .54 % .47 % .54 % .56 % Return on average common shareholders' equity 4.88 4.52 4.85 4.93 Net interest margin - taxable equivalent 4.04 3.80 4.03 3.66 Fee income ratio (2) 41.8 41.2 41.0 42.8 Efficiency ratio (2) 55.3 51.4 53.9 50.4 Credit Quality (including amounts related to covered loans and covered foreclosed property) Nonperforming assets as a percentage of Total assets 2.73 % 2.61 % 2.73 % 2.61 % Loans and leases plus foreclosed property 3.94 4.02 3.94 4.02 Net charge-offs as a percentage of average loans and leases 2.02 1.83 2.41 1.74 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.62 2.51 2.62 2.51 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment 1.26 X .98 X 1.26 X .98 X Average Balances Total assets $ 159,464 $ 164,719 (3.2 ) % $ 159,658 $ 155,182 2.9 % Securities available for sale 25,988 33,351 (22.1 ) 27,610 31,226 (11.6 ) Loans and leases 105,946 105,869 0.1 104,787 102,146 2.6 Deposits 105,592 113,622 (7.1 ) 106,773 102,381 4.3 Client deposits 99,431 105,426 (5.7 ) 101,556 93,027 9.2 Shareholders' equity 16,951 16,336 3.8 16,886 16,238 4.0 Period-End Balances Total assets $ 157,081 $ 165,764 (5.2 ) % $ 157,081 $ 165,764 (5.2 ) % Securities available for sale 23,169 33,253 (30.3 ) 23,169 33,253 (30.3 ) Loans and leases 107,264 106,207 1.0 107,264 106,207 1.0 Deposits 107,213 114,965 (6.7 ) 107,213 114,965 (6.7 ) Client deposits 100,044 106,760 (6.3 ) 100,044 106,760 (6.3 ) Shareholders' equity 16,498 16,241 1.6 16,498 16,241 1.6 Capital Ratios (3) Risk-based Tier 1 11.8 % 11.5 % 11.8 % 11.5 % Total 15.5 15.8 15.5 15.8 Leverage 9.1 8.5 9.1 8.5 Tangible common equity (1) 7.1 6.2 7.1 6.2 Tier 1 common equity to risk-weighted assets (1) 9.1 8.5 9.1 8.5 Applicable ratios are annualized. (1 ) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 20 of this supplement. (2 ) Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 22 of this supplement. See Non-GAAP reconciliations. (3 ) Current quarter regulatory capital information is preliminary. NM - not meaningful. Return to Table of Contents 3 BB&T Corporation Financial Highlights - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2010 2010 2010 2010 2009 Summary Income Statement Interest income $ 1,793 $ 1,796 $ 1,852 $ 1,813 $ 1,853 Interest expense 424 449 460 466 498 Net interest income - taxable equivalent 1,369 1,347 1,392 1,347 1,355 Less: Taxable-equivalent adjustment 37 33 32 33 32 Net interest income 1,332 1,314 1,360 1,314 1,323 Provision for credit losses 643 770 650 575 725 Net interest income after provision for credit losses 689 544 710 739 598 Noninterest income 964 1,110 1,039 844 970 Noninterest expense 1,421 1,408 1,500 1,341 1,361 Income before income taxes 232 246 249 242 207 Provision for income taxes 15 27 25 48 13 Net income 217 219 224 194 194 Noncontrolling interest 9 9 14 6 9 Net income available to common shareholders 208 210 210 188 185 Per Common Share Data Earnings Basic $ .30 $ .30 $ .30 $ .27 $ .27 Diluted .30 .30 .30 .27 .27 Cash dividends declared .15 .15 .15 .15 .15 Book value 23.67 24.11 24.07 23.80 23.47 Tangible book value (1) 15.43 15.25 14.93 14.67 14.44 End of period shares outstanding (in thousands) 694,381 693,560 692,777 691,869 689,750 Weighted average shares (in thousands) Basic 693,993 693,017 692,113 690,792 688,590 Diluted 702,781 701,535 701,322 698,675 696,038 Performance Ratios Return on average assets .54 % .56 % .56 % .48 % .47 % Return on average common shareholders' equity 4.88 4.91 5.01 4.59 4.52 Net interest margin - taxable equivalent 4.04 4.09 4.12 3.88 3.80 Fee income ratio (2) 41.8 42.3 40.8 39.0 41.2 Efficiency ratio (2) 55.3 54.1 53.7 52.4 51.4 Credit Quality (including amounts related to covered loans and covered foreclosed property) Nonperforming assets as a percentage of Total assets 2.73 % 2.81 % 2.90 % 2.79 % 2.61 % Loans and leases plus foreclosed property 3.94 4.11 4.24 4.31 4.02 Net charge-offs as a percentage of average loans and leases 2.02 3.31 2.48 1.84 1.83 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.62 2.56 2.66 2.65 2.51 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment 1.26 X 1.32 X .98 X .96 X .98 X Average Balances Total assets $ 159,464 $ 155,666 $ 159,786 $ 163,807 $ 164,719 Securities available for sale 25,988 23,277 28,309 32,989 33,351 Loans and leases 105,946 104,755 103,964 104,468 105,869 Deposits 105,592 103,505 107,060 111,031 113,622 Client deposits 99,431 99,914 102,203 104,754 105,426 Shareholders' equity 16,951 17,035 16,925 16,627 16,336 Period-End Balances Total assets $ 157,081 $ 157,230 $ 155,083 $ 163,700 $ 165,764 Securities available for sale 23,169 24,497 23,662 32,654 33,253 Loans and leases 107,264 106,014 104,719 104,401 106,207 Deposits 107,213 106,419 104,451 113,723 114,965 Client deposits 100,044 99,399 101,115 104,109 106,760 Shareholders' equity 16,498 16,787 16,740 16,528 16,241 Capital Ratios (3) Risk-based Tier 1 11.8 % 11.7 % 11.7 % 11.6 % 11.5 % Total 15.5 15.7 15.8 15.9 15.8 Leverage 9.1 9.3 8.9 8.7 8.5 Tangible common equity (1) 7.1 7.0 7.0 6.4 6.2 Tier 1 common equity to risk-weighted assets (1) 9.1 9.0 8.9 8.6 8.5 Applicable ratios are annualized. (1) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 20 of this supplement. (2) Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 22 of this supplement. See Non-GAAP reconciliations. (3) Current quarter regulatory capital information is preliminary. Return to Table of Contents 4 BB&T Corporation Consolidated Statements of Income (Dollars in millions, except per share data, shares in thousands) Quarter Ended Year-to-Date Dec. 31 Change Dec. 31 Change 2010 2009 $ % 2010 2009 $ % Interest Income Interest and fees on loans and leases $ 1,566 $ 1,475 $ 91 6.2 % $ 6,080 $ 5,547 $ 533 9.6 % Interest and dividends on securities 185 341 (156 ) (45.7 ) 1,019 1,319 (300 ) (22.7 ) Interest on other earning assets 4 4 - - 16 18 (2 ) (11.1 ) Total interest income 1,755 1,820 (65 ) (3.6 ) 7,115 6,884 231 3.4 Interest Expense Interest on deposits 192 294 (102 ) (34.7 ) 917 1,271 (354 ) (27.9 ) Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 6 7 (1 ) (14.3 ) 22 58 (36 ) (62.1 ) Interest on long-term debt 225 196 29 14.8 856 711 145 20.4 Total interest expense 423 497 (74 ) (14.9 ) 1,795 2,040 (245 ) (12.0 ) Net interest income 1,332 1,323 9 0.7 5,320 4,844 476 9.8 Provision for credit losses 643 725 (82 ) (11.3 ) 2,638 2,811 (173 ) (6.2 ) Net interest income after provision for credit losses 689 598 91 15.2 2,682 2,033 649 31.9 Noninterest income Insurance income 249 260 (11 ) (4.2 ) 1,041 1,047 (6 ) (.6 ) Service charges on deposits 143 186 (43 ) (23.1 ) 618 690 (72 ) (10.4 ) Mortgage banking income 138 142 (4 ) (2.8 ) 521 658 (137 ) (20.8 ) Investment banking and brokerage fees and commissions 97 83 14 16.9 352 346 6 1.7 Other nondeposit fees and commissions 68 64 4 6.3 270 229 41 17.9 Checkcard fees 73 62 11 17.7 274 227 47 20.7 Bankcard fees and merchant discounts 47 41 6 14.6 177 156 21 13.5 Trust and investment advisory revenues 42 38 4 10.5 159 139 20 14.4 Income from bank-owned life insurance 31 25 6 24.0 123 97 26 26.8 FDIC loss share income, net - 11 (11 ) (100.0 ) (116 ) 14 (130 ) NM Securities gains (losses), net 99 (1 ) 100 NM 554 199 355 178.4 Other income, net (23 ) 59 (82 ) (139.0 ) (16 ) 132 (148 ) (112.1 ) Total noninterest income 964 970 (6 ) (0.6 ) 3,957 3,934 23 0.6 Noninterest Expense Personnel expense 679 650 29 4.5 2,616 2,517 99 3.9 Foreclosed property expense 162 142 20 14.1 747 356 391 109.8 Occupancy and equipment expense 155 173 (18 ) (10.4 ) 608 579 29 5.0 Professional services 92 77 15 19.5 334 262 72 27.5 Regulatory charges 59 47 12 25.5 211 230 (19 ) (8.3 ) Loan processing expenses 45 34 11 32.4 180 135 45 33.3 Amortization of intangibles 28 36 (8 ) (22.2 ) 122 114 8 7.0 Merger-related and restructuring charges, net 4 9 (5 ) (55.6 ) 69 38 31 81.6 Other expenses 197 193 4 2.1 783 700 83 11.9 Total noninterest expense 1,421 1,361 60 4.4 5,670 4,931 739 15.0 Earnings Income before income taxes 232 207 25 12.1 969 1,036 (67 ) (6.5 ) Provision for income taxes 15 13 2 15.4 115 159 (44 ) (27.7 ) Net Income 217 194 23 11.9 854 877 (23 ) (2.6 ) Noncontrolling interest 9 9 - - 38 24 14 58.3 Dividends and accretion on preferred stock - 124 (124 ) (100.0 ) Net income available to common shareholders $ 208 $ 185 $ 23 12.4 % $ 816 $ 729 $ 87 11.9 % Earnings Per Common Share Basic $ .30 $ .27 $ .03 11.1 % $ 1.18 $ 1.16 $ .02 1.7 % Diluted .30 .27 .03 11.1 1.16 1.15 .01 0.9 Weighted Average Shares Outstanding Basic 693,993 688,590 5,403 0.8 692,489 629,583 62,906 10.0 Diluted 702,781 696,038 6,743 1.0 701,039 635,619 65,420 10.3 NM - not meaningful. Return to Table of Contents 5 BB&T Corporation Consolidated Statements of Income - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2010 2010 2010 2010 2009 Interest Income Interest and fees on loans and leases $ 1,566 $ 1,549 $ 1,525 $ 1,440 $ 1,475 Interest and dividends on securities 185 207 291 336 341 Interest on other earning assets 4 6 3 3 4 Total interest income 1,755 1,762 1,819 1,779 1,820 Interest Expense Interest on deposits 192 225 241 259 294 Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 6 5 6 5 7 Interest on long-term debt 225 218 212 201 196 Total interest expense 423 448 459 465 497 Net interest income 1,332 1,314 1,360 1,314 1,323 Provision for credit losses 643 770 650 575 725 Net interest income after provision for credit losses 689 544 710 739 598 Noninterest income Insurance income 249 252 287 253 260 Service charges on deposits 143 147 164 164 186 Mortgage banking income 138 184 110 89 142 Investment banking and brokerage fees and commissions 97 85 91 79 83 Other nondeposit fees and commissions 68 74 63 65 64 Checkcard fees 73 70 70 61 62 Bankcard fees and merchant discounts 47 45 45 40 41 Trust and investment advisory revenues 42 40 39 38 38 Income from bank-owned life insurance 31 30 31 31 25 FDIC loss share income, net - (43 ) (78 ) 5 11 Securities gains (losses), net 99 239 219 (3 ) (1 ) Other income, net (23 ) (13 ) (2 ) 22 59 Total noninterest income 964 1,110 1,039 844 970 Noninterest Expense Personnel expense 679 642 649 646 650 Foreclosed property expense 162 167 240 178 142 Occupancy and equipment expense 155 157 158 138 173 Professional services 92 84 86 72 77 Regulatory charges 59 61 46 45 47 Loan processing expenses 45 53 47 35 34 Amortization of intangibles 28 30 32 32 36 Merger-related and restructuring charges, net 4 10 38 17 9 Other expenses 197 204 204 178 193 Total noninterest expense 1,421 1,408 1,500 1,341 1,361 Earnings Income before income taxes 232 246 249 242 207 Provision for income taxes 15 27 25 48 13 Net Income 217 219 224 194 194 Noncontrolling interest 9 9 14 6 9 Net income available to common shareholders $ 208 $ 210 $ 210 $ 188 $ 185 Earnings Per Common Share Basic $ .30 $ .30 $ .30 $ .27 $ .27 Diluted .30 .30 .30 .27 .27 Weighted Average Shares Outstanding Basic 693,993 693,017 692,113 690,792 688,590 Diluted 702,781 701,535 701,322 698,675 696,038 Return to Table of Contents 6 BB&T Corporation Consolidated Balance Sheets (Dollars in millions) As of December 31, Change 2010 2009 $ % Assets Cash and due from banks $ 1,127 $ 1,584 $ (457 ) (28.9 ) % Interest-bearing deposits with banks 931 667 264 39.6 Federal funds sold and securities purchased under resale agreements or similar arrangements 327 398 (71 ) (17.8 ) Segregated cash due from banks 309 270 39 14.4 Trading securities at fair value 633 636 (3 ) (0.5 ) Securities available for sale at fair value (1) 23,169 33,253 (10,084 ) (30.3 ) Loans and leases: Commercial loans and leases 48,886 49,820 (934 ) (1.9 ) Direct retail loans 13,749 14,283 (534 ) (3.7 ) Sales finance loans 7,050 6,290 760 12.1 Revolving credit loans 2,127 2,016 111 5.5 Mortgage loans 17,550 15,435 2,115 13.7 Specialized lending 7,953 7,670 283 3.7 Other acquired loans 58 123 (65 ) (52.8 ) Total loans and leases held for investment (excluding covered loans) 97,373 95,637 1,736 1.8 Covered loans 6,194 8,019 (1,825 ) (22.8 ) Total loans and leases held for investment 103,567 103,656 (89 ) (0.1 ) Loans held for sale 3,697 2,551 1,146 44.9 Total loans and leases 107,264 106,207 1,057 1.0 Allowance for loan and lease losses (2,708 ) (2,600 ) (108 ) 4.2 FDIC loss share receivable 1,922 3,062 (1,140 ) (37.2 ) Premises and equipment 1,840 1,583 257 16.2 Goodwill 6,008 6,053 (45 ) (0.7 ) Core deposit and other intangible assets 508 640 (132 ) (20.6 ) Residential mortgage servicing rights at fair value 830 832 (2 ) (0.2 ) Other assets (2) 14,921 13,179 1,742 13.2 Total assets $ 157,081 $ 165,764 $ (8,683 ) (5.2 ) % Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 20,637 $ 18,945 $ 1,692 8.9 % Interest checking 4,050 3,420 630 18.4 Other client deposits 54,040 52,097 1,943 3.7 Client certificates of deposit 21,317 32,298 (10,981 ) (34.0 ) Total client deposits 100,044 106,760 (6,716 ) (6.3 ) Other interest-bearing deposits 7,169 8,205 (1,036 ) (12.6 ) Total deposits 107,213 114,965 (7,752 ) (6.7 ) Fed funds purchased, repos and other borrowings 5,673 8,106 (2,433 ) (30.0 ) Long-term debt 21,730 21,376 354 1.7 Other liabilities 5,967 5,076 891 17.6 Total liabilities 140,583 149,523 (8,940 ) (6.0 ) Shareholders' equity: Common stock 3,472 3,449 23 0.7 Additional paid-in capital 5,776 5,620 156 2.8 Retained earnings 7,935 7,539 396 5.3 Accumulated other comprehensive loss (747 ) (417 ) (330 ) 79.1 Noncontrolling interest 62 50 12 24.0 Total shareholders' equity 16,498 16,241 257 1.6 Total liabilities and shareholders' equity $ 157,081 $ 165,764 $ (8,683 ) (5.2 ) % (1) Includes $1.5 billion and $1.2 billion at December 31, 2010 and December 31, 2009, respectively, covered by FDIC loss sharing agreements. (2) Includes $360 million and $215 million of foreclosed property and other assets covered by FDIC loss sharing agreements at December 31, 2010 and December 31, 2009, respectively. Return to Table of Contents 7 BB&T Corporation Consolidated Balance Sheets - Five Quarter Trend (Dollars in millions) As of Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2010 2010 2010 2010 2009 Assets Cash and due from banks $ 1,127 $ 1,225 $ 1,270 $ 1,265 $ 1,584 Interest-bearing deposits with banks 931 944 931 574 667 Federal funds sold and securities purchased under resale agreements or similar arrangements 327 285 308 399 398 Segregated cash due from banks 309 269 255 269 270 Trading securities at fair value 633 568 587 651 636 Securities available for sale at fair value (1) 23,169 24,497 23,662 32,654 33,253 Loans and leases: Commercial loans and leases 48,886 48,131 49,054 49,304 49,820 Direct retail loans 13,749 13,828 13,939 14,055 14,283 Sales finance loans 7,050 6,972 6,863 6,555 6,290 Revolving credit loans 2,127 2,065 2,024 1,981 2,016 Mortgage loans 17,550 16,316 15,452 15,498 15,435 Specialized lending 7,953 8,047 7,954 7,394 7,670 Other acquired loans 58 69 85 99 123 Total loans and leases held for investment (excluding covered loans) 97,373 95,428 95,371 94,886 95,637 Covered loans 6,194 6,753 7,177 7,458 8,019 Total loans and leases held for investment 103,567 102,181 102,548 102,344 103,656 Loans held for sale 3,697 3,833 2,171 2,057 2,551 Total loans and leases 107,264 106,014 104,719 104,401 106,207 Allowance for loan and lease losses (2,708 ) (2,611 ) (2,723 ) (2,714 ) (2,600 ) FDIC loss share receivable 1,922 1,924 2,230 2,611 3,062 Premises and equipment 1,840 1,831 1,835 1,798 1,583 Goodwill 6,008 6,013 6,067 6,055 6,053 Core deposit and other intangible assets 508 535 569 601 640 Residential mortgage servicing rights at fair value 830 585 665 875 832 Other assets (2) 14,921 15,151 14,708 14,261 13,179 Total assets $ 157,081 $ 157,230 $ 155,083 $ 163,700 $ 165,764 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 20,637 $ 20,607 $ 19,767 $ 19,022 $ 18,945 Interest checking 4,050 2,225 3,760 3,504 3,420 Other client deposits 54,040 52,795 49,989 51,897 52,097 Client certificates of deposit 21,317 23,772 27,599 29,686 32,298 Total client deposits 100,044 99,399 101,115 104,109 106,760 Other interest-bearing deposits 7,169 7,020 3,336 9,614 8,205 Total deposits 107,213 106,419 104,451 113,723 114,965 Fed funds purchased, repos and other borrowings 5,673 5,820 6,080 7,020 8,106 Long-term debt 21,730 22,111 22,086 21,428 21,376 Other liabilities 5,967 6,093 5,726 5,001 5,076 Total liabilities 140,583 140,443 138,343 147,172 149,523 Shareholders' equity: Common stock 3,472 3,468 3,464 3,459 3,449 Additional paid-in capital 5,776 5,753 5,720 5,677 5,620 Retained earnings 7,935 7,833 7,729 7,624 7,539 Accumulated other comprehensive loss (747 ) (335 ) (237 ) (292 ) (417 ) Noncontrolling interest 62 68 64 60 50 Total shareholders' equity 16,498 16,787 16,740 16,528 16,241 Total liabilities and shareholders' equity $ 157,081 $ 157,230 $ 155,083 $ 163,700 $ 165,764 (1) Includes $1.5 billion, $1.5 billion, $1.4 billion, $1.3 billion and $1.2 billion at December 31, 2010, September 30, 2010, June 30, 2010, March 31, 2010 and December 31, 2009, respectively, covered by FDIC loss sharing agreements. (2) Includes $360 million, $314 million, $222 million, $229 million and $215 million of foreclosed property and other assets covered by FDIC loss sharing agreements at December 31, 2010, September 30, 2010, June 30, 2010, March 31, 2010 and December 31, 2009, respectively. Return to Table of Contents 8 BB&T Corporation Average Balance Sheets (Dollars in millions) Quarter Ended Year-to-Date December 31 Change December 31 Change 2010 2009 $ % 2010 2009 $ % Assets Securities, at amortized cost U.S. government-sponsored entities (GSE) $ 52 $ 2,162 $ (2,110 ) (97.6 ) % $ 568 $ 1,400 $ (832 ) (59.4 ) % Mortgage-backed securities issued by GSE 21,067 26,332 (5,265 ) (20.0 ) 22,310 25,419 (3,109 ) (12.2 ) States and political subdivisions 1,987 2,141 (154 ) (7.2 ) 2,047 2,218 (171 ) (7.7 ) Non-agency mortgage-backed securities 1,025 1,361 (336 ) (24.7 ) 1,174 1,447 (273 ) (18.9 ) Other securities 641 194 447 230.4 313 302 11 3.6 Covered securities 1,216 1,161 55 4.7 1,198 440 758 172.3 Total securities 25,988 33,351 (7,363 ) (22.1 ) 27,610 31,226 (3,616 ) (11.6 ) Other earning assets 2,995 2,655 340 12.8 2,933 2,293 640 27.9 Loans and leases Commercial loans and leases 48,044 49,419 (1,375 ) (2.8 ) 48,777 50,074 (1,297 ) (2.6 ) Direct retail loans 13,770 14,379 (609 ) (4.2 ) 13,948 14,730 (782 ) (5.3 ) Sales finance loans 7,015 6,393 622 9.7 6,766 6,392 374 5.9 Revolving credit loans 2,086 1,961 125 6.4 2,032 1,855 177 9.5 Mortgage loans 16,974 15,452 1,522 9.8 15,965 15,927 38 0.2 Specialized lending 7,937 7,533 404 5.4 7,778 7,141 637 8.9 Other acquired loans 63 133 (70 ) (52.6 ) 85 52 33 63.5 Total loans and leases held for investment (excluding covered loans) 95,889 95,270 619 0.6 95,351 96,171 (820 ) (0.9 ) Covered loans 6,488 8,095 (1,607 ) (19.9 ) 7,059 3,144 3,915 124.5 Total loans and leases held for investment 102,377 103,365 (988 ) (1.0 ) 102,410 99,315 3,095 3.1 Loans held for sale 3,569 2,504 1,065 42.5 2,377 2,831 (454 ) (16.0 ) Total loans and leases 105,946 105,869 77 0.1 104,787 102,146 2,641 2.6 Total earning assets 134,929 141,875 (6,946 ) (4.9 ) 135,330 135,665 (335 ) (0.2 ) Non-earning assets 24,535 22,844 1,691 7.4 24,328 19,517 4,811 24.7 Total assets $ 159,464 $ 164,719 $ (5,255 ) (3.2 ) % $ 159,658 $ 155,182 $ 4,476 2.9 % Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 21,027 $ 18,822 $ 2,205 11.7 % $ 19,742 $ 16,387 $ 3,355 20.5 % Interest checking 3,682 3,419 263 7.7 3,703 2,831 872 30.8 Other client deposits 52,578 50,623 1,955 3.9 51,239 45,107 6,132 13.6 Client certificates of deposit 22,144 32,562 (10,418 ) (32.0 ) 26,872 28,702 (1,830 ) (6.4 ) Total client deposits 99,431 105,426 (5,995 ) (5.7 ) 101,556 93,027 8,529 9.2 Other interest-bearing deposits 6,161 8,196 (2,035 ) (24.8 ) 5,217 9,354 (4,137 ) (44.2 ) Total deposits 105,592 113,622 (8,030 ) (7.1 ) 106,773 102,381 4,392 4.3 Fed funds purchased, repos and other borrowings 9,446 8,584 862 10.0 9,022 12,491 (3,469 ) (27.8 ) Long-term debt 21,890 21,232 658 3.1 21,653 19,085 2,568 13.5 Other liabilities 5,585 4,945 640 12.9 5,324 4,987 337 6.8 Total liabilities 142,513 148,383 (5,870 ) (4.0 ) 142,772 138,944 3,828 2.8 Shareholders' equity 16,951 16,336 615 3.8 16,886 16,238 648 4.0 Total liabilities and shareholders' equity $ 159,464 $ 164,719 $ (5,255 ) (3.2 ) % $ 159,658 $ 155,182 $ 4,476 2.9 % Average balances exclude basis adjustments for fair value hedges. NM - not meaningful. Return to Table of Contents 9 BB&T Corporation Average Balance Sheets - Five Quarter Trend (Dollars in millions) Quarter Ended Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2010 2010 2010 2010 2009 Assets Securities, at amortized cost U.S. government-sponsored entities (GSE) $ 52 $ 54 $ 554 $ 1,636 $ 2,162 Mortgage-backed securities issued by GSE 21,067 18,636 23,080 26,558 26,332 States and political subdivisions 1,987 2,019 2,077 2,107 2,141 Non-agency mortgage-backed securities 1,025 1,152 1,214 1,311 1,361 Other securities 641 209 192 202 194 Covered securities 1,216 1,207 1,192 1,175 1,161 Total securities 25,988 23,277 28,309 32,989 33,351 Other earning assets 2,995 2,951 3,101 2,681 2,655 Loans and leases Commercial loans and leases 48,044 48,620 49,079 49,380 49,419 Direct retail loans 13,770 13,867 13,994 14,165 14,379 Sales finance loans 7,015 6,906 6,729 6,406 6,393 Revolving credit loans 2,086 2,048 2,002 1,991 1,961 Mortgage loans 16,974 15,828 15,586 15,459 15,452 Specialized lending 7,937 8,046 7,645 7,479 7,533 Other acquired loans 63 73 96 108 133 Total loans and leases held for investment (excluding covered loans) 95,889 95,388 95,131 94,988 95,270 Covered loans 6,488 6,957 7,162 7,642 8,095 Total loans and leases held for investment 102,377 102,345 102,293 102,630 103,365 Loans held for sale 3,569 2,410 1,671 1,838 2,504 Total loans and leases 105,946 104,755 103,964 104,468 105,869 Total earning assets 134,929 130,983 135,374 140,138 141,875 Non-earning assets 24,535 24,683 24,412 23,669 22,844 Total assets $ 159,464 $ 155,666 $ 159,786 $ 163,807 $ 164,719 Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 21,027 $ 20,099 $ 19,346 $ 18,464 $ 18,822 Interest checking 3,682 3,482 3,905 3,745 3,419 Other client deposits 52,578 50,458 50,207 51,712 50,623 Client certificates of deposit 22,144 25,875 28,745 30,833 32,562 Total client deposits 99,431 99,914 102,203 104,754 105,426 Other interest-bearing deposits 6,161 3,591 4,857 6,277 8,196 Total deposits 105,592 103,505 107,060 111,031 113,622 Fed funds purchased, repos and other borrowings 9,446 7,355 9,105 10,207 8,584 Long-term debt 21,890 21,833 21,660 21,221 21,232 Other liabilities 5,585 5,938 5,036 4,721 4,945 Total liabilities 142,513 138,631 142,861 147,180 148,383 Shareholders' equity 16,951 17,035 16,925 16,627 16,336 Total liabilities and shareholders' equity $ 159,464 $ 155,666 $ 159,786 $ 163,807 $ 164,719 Average balances exclude basis adjustments for fair value hedges. Return to Table of Contents 10 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended December 31, 2010 September 30, 2010 Interest Interest Average Income/ Yields/ Average Income/ Yields/ Balances (1) Expense Rates (2) Balances (1) Expense Rates (2) Assets Securities, at amortized cost U.S. government-sponsored entities (GSE) $ 52 $ 1 4.60 % $ 54 $ - 4.65 % Mortgage-backed securities issued by GSE 21,067 102 1.95 18,636 150 3.22 States and political subdivisions 1,987 27 5.58 2,019 29 5.55 Non-agency mortgage-backed securities 1,025 15 5.93 1,152 17 5.90 Other securities 641 4 1.91 209 1 2.74 Covered securities 1,216 50 16.45 1,207 23 7.61 Total securities 25,988 199 3.07 23,277 220 3.78 Other earning assets 2,995 4 .56 2,951 6 .54 Loans and leases Commercial loans and leases 48,044 514 4.25 48,620 517 4.22 Direct retail loans 13,770 181 5.23 13,867 184 5.26 Sales finance loans 7,015 97 5.48 6,906 100 5.73 Revolving credit loans 2,086 46 8.62 2,048 44 8.64 Mortgage loans 16,974 218 5.14 15,828 213 5.39 Specialized lending 7,937 231 11.53 8,046 229 11.33 Other acquired loans 63 5 28.84 73 3 18.97 Total loans and leases held for investment (excluding covered loans) 95,889 1,292 5.35 95,388 1,290 5.38 Covered loans 6,488 271 16.59 6,957 258 14.72 Total loans and leases held for investment 102,377 1,563 6.06 102,345 1,548 6.01 Loans held for sale 3,569 27 3.09 2,410 22 3.56 Total loans and leases 105,946 1,590 5.96 104,755 1,570 5.96 Total earning assets 134,929 1,793 5.28 130,983 1,796 5.45 Non-earning assets 24,535 24,683 Total assets $ 159,464 $ 155,666 Liabilities and Shareholders' Equity Interest-bearing liabilities Interest checking $ 3,682 2 .24 $ 3,482 3 .29 Other client deposits 52,578 76 .57 50,458 79 .62 Client certificates of deposit 22,144 103 1.84 25,875 132 2.02 Other interest-bearing deposits 6,161 11 .66 3,591 11 1.18 Total interest-bearing deposits 84,565 192 .90 83,406 225 1.07 Fed funds purchased, repos and other borrowings 9,446 7 .29 7,355 6 .32 Long-term debt 21,890 225 4.10 21,833 218 3.98 Total interest-bearing liabilities 115,901 424 1.45 112,594 449 1.58 Noninterest-bearing deposits 21,027 20,099 Other liabilities 5,585 5,938 Shareholders' equity 16,951 17,035 Total liabilities and shareholders' equity $ 159,464 $ 155,666 Average interest-rate spread 3.83 3.87 Net interest income/ net interest margin $ 1,369 4.04 % $ 1,347 4.09 % Taxable-equivalent adjustment $ 37 $ 33 Applicable ratios are annualized. (1 ) Excludes basis adjustments for fair value hedges. (2 ) Yields are on a fully taxable-equivalent basis. Return to Table of Contents 11 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended June 30, 2010 March 31, 2010 December 31, 2009 Interest Interest Interest Average Income/ Yields/ Average Income/ Yields/ Average Income/ Yields/ Balances (1) Expense Rates (2) Balances (1) Expense Rates (2) Balances (1) Expense Rates (2) Assets Securities, at amortized cost U.S. government-sponsored entities (GSE) $ 554 $ 5 3.68 % $ 1,636 $ 15 3.61 % $ 2,162 $ 19 3.59 % Mortgage-backed securities issued by GSE 23,080 217 3.77 26,558 254 3.82 26,332 255 3.87 States and political subdivisions 2,077 28 5.45 2,107 28 5.38 2,141 29 5.42 Non-agency mortgage-backed securities 1,214 18 5.84 1,311 19 5.80 1,361 20 5.81 Other securities 192 1 2.43 202 1 2.13 194 2 3.73 Covered securities 1,192 35 11.65 1,175 34 11.60 1,161 33 11.43 Total securities 28,309 304 4.30 32,989 351 4.26 33,351 358 4.29 Other earning assets 3,101 4 .57 2,681 3 .53 2,655 4 .57 Loans and leases Commercial loans and leases 49,079 514 4.21 49,380 518 4.25 49,419 525 4.22 Direct retail loans 13,994 185 5.31 14,165 187 5.34 14,379 195 5.38 Sales finance loans 6,729 100 6.01 6,406 100 6.31 6,393 103 6.42 Revolving credit loans 2,002 44 8.69 1,991 44 9.04 1,961 45 9.30 Mortgage loans 15,586 215 5.51 15,459 213 5.51 15,452 213 5.51 Specialized lending 7,645 221 11.59 7,479 211 11.40 7,533 215 11.34 Other acquired loans 96 3 10.63 108 3 12.49 133 4 11.01 Total loans and leases held for investment (excluding covered loans) 95,131 1,282 5.40 94,988 1,276 5.43 95,270 1,300 5.43 Covered loans 7,162 242 13.52 7,642 162 8.61 8,095 161 7.91 Total loans and leases held for investment 102,293 1,524 5.97 102,630 1,438 5.67 103,365 1,461 5.62 Loans held for sale 1,671 20 4.73 1,838 21 4.68 2,504 30 4.85 Total loans and leases 103,964 1,544 5.95 104,468 1,459 5.65 105,869 1,491 5.60 Total earning assets 135,374 1,852 5.48 140,138 1,813 5.22 141,875 1,853 5.20 Non-earning assets 24,412 23,669 22,844 Total assets $ 159,786 $ 163,807 $ 164,719 Liabilities and Shareholders' Equity Interest-bearing liabilities Interest checking $ 3,905 3 .31 $ 3,745 3 .36 $ 3,419 4 .42 Other client deposits 50,207 81 .65 51,712 90 .70 50,623 106 .83 Client certificates of deposit 28,745 144 2.01 30,833 152 2.00 32,562 165 2.01 Other interest-bearing deposits 4,857 13 1.06 6,277 14 .93 8,196 19 .95 Total interest-bearing deposits 87,714 241 1.10 92,567 259 1.14 94,800 294 1.23 Fed funds purchased, repos and other borrowings 9,105 7 .31 10,207 6 .23 8,584 8 .34 Long-term debt 21,660 212 3.92 21,221 201 3.82 21,232 196 3.70 Total interest-bearing liabilities 118,479 460 1.56 123,995 466 1.52 124,616 498 1.59 Noninterest-bearing deposits 19,346 18,464 18,822 Other liabilities 5,036 4,721 4,945 Shareholders' equity 16,925 16,627 16,336 Total liabilities and shareholders' equity $ 159,786 $ 163,807 $ 164,719 Average interest-rate spread 3.92 3.70 3.61 Net interest income/ net interest margin (3) $ 1,392 4.12 % $ 1,347 3.88 % $ 1,355 3.80 % Taxable-equivalent adjustment $ 32 $ 33 $ 32 Applicable ratios are annualized. (1 ) Excludes basis adjustments for fair value hedges. (2 ) Yields are on a fully taxable-equivalent basis. (3 ) The net interest margin for the fourth quarter 2009 was 3.78% excluding the $9 million adjustment related to the Colonial loan revaluation. Return to Table of Contents 12 BB&T Corporation Average Balances and Rates - Year-To-Date (Dollars in millions) Year-to-Date December 31, 2010 December 31, 2009 Interest Interest Average Income/ Yields/ Average Income/ Yields/ Balances (1) Expense Rates (2) Balances (1) Expense Rates (2) Assets Securities, at amortized cost U.S. government-sponsored entities (GSE) $ 568 $ 21 3.67 % $ 1,400 $ 54 3.86 % Mortgage-backed securities issued by GSE 22,310 723 3.24 25,419 1,052 4.14 States and political subdivisions 2,047 112 5.49 2,218 126 5.67 Non-agency mortgage-backed securities 1,174 69 5.87 1,447 84 5.82 Other securities 313 7 2.16 302 12 3.90 Covered securities 1,198 142 11.84 440 50 11.35 Total securities 27,610 1,074 3.89 31,226 1,378 4.41 Other earning assets 2,933 17 .55 2,293 18 .79 Loans and leases Commercial loans and leases 48,777 2,063 4.23 50,074 2,110 4.21 Direct retail loans 13,948 737 5.29 14,730 806 5.47 Sales finance loans 6,766 397 5.87 6,392 413 6.46 Revolving credit loans 2,032 178 8.74 1,855 176 9.51 Mortgage loans 15,965 859 5.38 15,927 911 5.72 Specialized lending 7,778 892 11.46 7,141 822 11.51 Other acquired loans 85 14 16.43 52 6 10.81 Total loans and leases held for investment (excluding covered loans) 95,351 5,140 5.39 96,171 5,244 5.45 Covered loans 7,059 933 13.22 3,144 232 7.39 Total loans and leases held for investment 102,410 6,073 5.93 99,315 5,476 5.51 Loans held for sale 2,377 90 3.80 2,831 136 4.81 Total loans and leases 104,787 6,163 5.88 102,146 5,612 5.49 Total earning assets 135,330 7,254 5.36 135,665 7,008 5.17 Non-earning assets 24,328 19,517 Total assets $ 159,658 $ 155,182 Liabilities and Shareholders' Equity Interest-bearing liabilities Interest checking $ 3,703 11 .30 $ 2,831 11 .39 Other client deposits 51,239 326 .64 45,107 398 .88 Client certificates of deposit 26,872 531 1.97 28,702 747 2.60 Other interest-bearing deposits 5,217 49 .92 9,354 115 1.23 Total interest-bearing deposits 87,031 917 1.05 85,994 1,271 1.48 Fed funds purchased, repos and other borrowings 9,022 26 .28 12,491 63 .50 Long-term debt 21,653 856 3.96 19,085 711 3.73 Total interest-bearing liabilities 117,706 1,799 1.53 117,570 2,045 1.74 Noninterest-bearing deposits 19,742 16,387 Other liabilities 5,324 4,987 Shareholders' equity 16,886 16,238 Total liabilities and shareholders' equity $ 159,658 $ 155,182 Average interest-rate spread 3.83 3.43 Net interest income/ net interest margin $ 5,455 4.03 % $ 4,963 3.66 % Taxable-equivalent adjustment $ 135 $ 119 Applicable ratios are annualized. (1 ) Excludes basis adjustments for fair value hedges. (2 ) Yields are on a fully taxable-equivalent basis. Return to Table of Contents 13 BB&T Corporation Credit Quality (Dollars in millions) As of/For the Quarter Ended Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2010 2010 2010 2010 2009 Nonperforming assets (1) Nonaccrual loans and leases Commercial loans and leases (7) $ 1,426 $ 1,273 $ 2,075 $ 1,788 $ 1,651 Direct retail loans 191 216 234 219 197 Sales finance loans 6 6 6 5 7 Mortgage loans (8) (9) 466 416 387 737 707 Specialized lending 60 62 68 69 96 Total nonaccrual loans and leases held for investment 2,149 1,973 2,770 2,818 2,658 Loans held for sale 521 826 129 6 5 Foreclosed real estate 1,259 1,309 1,391 1,524 1,451 Other foreclosed property 42 39 37 46 58 Total nonperforming assets (excluding covered assets) (2) $ 3,971 $ 4,147 $ 4,327 $ 4,394 $ 4,172 Performing troubled debt restructurings (TDRs) (3) Commercial loans and leases $ 657 $ 876 $ 1,099 $ 969 $ 413 Direct retail loans 141 131 133 130 132 Sales finance loans 5 - Revolving credit loans 62 62 60 58 54 Mortgage loans (10) 585 566 595 557 471 Specialized lending 26 4 4 1 - Total performing TDRs $ 1,476 $ 1,639 $ 1,891 $ 1,715 $ 1,070 Loans 90 days or more past due and still accruing (4) Commercial loans and leases $ 20 $ 20 $ 22 $ 14 $ 7 Direct retail loans 76 69 69 67 82 Sales finance loans 27 27 28 27 30 Revolving credit loans 20 21 20 23 25 Mortgage loans (9) (11) 143 137 127 148 150 Specialized lending 6 7 7 10 12 Other acquired loans 3 5 5 6 5 Total loans 90 days past due and still accruing (excluding covered loans) (5) $ 295 $ 286 $ 278 $ 295 $ 311 Loans 30-89 days past due (4) Commercial loans and leases $ 315 $ 535 $ 431 $ 516 $ 377 Direct retail loans 189 181 188 203 216 Sales finance loans 95 99 95 94 126 Revolving credit loans 28 28 28 30 32 Mortgage loans (12) 532 551 519 531 600 Specialized lending 248 242 225 200 306 Other acquired loans 1 2 2 3 6 Total loans 30-89 days past due (excluding covered loans) (6) $ 1,408 $ 1,638 $ 1,488 $ 1,577 $ 1,663 (1 ) Covered and other acquired loans are considered to be performing due to the application of the accretion method. Covered loans that are contractually past due are noted in the footnotes below. (2 ) Excludes foreclosed real estate totaling $313 million, $276 million, $176 million, $181 million and $160 million at December 31, 2010, September 30, 2010, June 30, 2010, March 31, 2010 and December 31, 2009, respectively, that are covered by FDIC loss sharing agreements. (3 ) Excludes TDRs that are nonperforming totaling $479 million, $489 million, $480 million, $333 million and $248 million at December 31, 2010, September 30, 2010, June 30, 2010, March 31, 2010 and December 31, 2009, respectively. These amounts are included in total nonperforming assets. (4 ) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. (5 ) Excludes loans past due 90 days or more that are covered by FDIC loss sharing agreements totaling $1.1 billion, $1.3 billion, $1.5 billion, $1.4 billion and $1.4 billion at December 31, 2010, September 30, 2010, June 30, 2010, March 31, 2010 and December 31, 2009, respectively. (6 ) Excludes loans totaling $363 million, $329 million, $429 million, $356 million and $391 million past due 30-89 days at December 31, 2010, September 30, 2010, June 30,2010, March 31, 2010 and December 31, 2009, respectively, that are covered by FDIC loss sharing agreements. (7 ) Includes a transfer of $1.3 billion book value of nonperforming commercial loans to loans held for sale during the third quarter of 2010 in connection with BB&T's NPA disposition strategy. (8 ) Includes a reduction of $375 million in mortgage loans during the second quarter of 2010 in connection with BB&T's NPA disposition strategy. (9 ) Excludes nonaccrual mortgage loans that are government guaranteed totaling $70 million and $55 million at March 31, 2010 and December 31, 2009, respectively. BB&T revised its nonaccrual policy related to FHA/VA guaranteed mortgage loans during the second quarter of 2010. The change in policy resulted in a decrease in nonaccrual mortgage loans and an increase in mortgage loans 90 days past due and still accruing of approximately $79 million. (10) Excludes restructured mortgage loans that are government guaranteed totaling $129 million, $153 million and $73 million at December 31, 2010, September 30, 2010 and June 30,2010, respectively. Includes mortgage loans held for sale. (11) Excludes mortgage loans past due 90 days or more that are government guaranteed totaling $153 million, $119 million, $82 million, $7 million, and $8 million at December 31, 2010, September 30, 2010, June 30,2010, March 31, 2010 and December 31, 2009, respectively. Includes past due mortgage loans held for sale. (12) Excludes mortgage loans past due 30-89 days that are government guaranteed totaling $83 million, $74 million, $42 million, $24 million, and $23 million at December 31, 2010, September 30, 2010, June 30,2010, March 31, 2010 and December 31, 2009, respectively. Includes past due mortgage loans held for sale. Return to Table of Contents 14 BB&T Corporation Credit Quality (Dollars in millions) As of/For the Quarter Ended Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2010 2010 2010 2009 Allowance for credit losses Beginning balance $ 2,650 $ 2,753 $ 2,759 $ 2,672 $ 2,478 Provision for credit losses (excluding covered loans) 543 743 652 556 725 Provision for covered loans 100 27 (2 ) 19 - Charge-offs Commercial loans and leases (1) (324 ) (683 ) (277 ) (224 ) (238 ) Direct retail loans (87 ) (83 ) (82 ) (86 ) (79 ) Sales finance loans (12 ) (10 ) (10 ) (16 ) (17 ) Revolving credit loans (28 ) (28 ) (31 ) (31 ) (32 ) Mortgage loans (2) (58 ) (52 ) (207 ) (77 ) (76 ) Specialized lending (57 ) (56 ) (64 ) (75 ) (75 ) Total charge-offs (566 ) (912 ) (671 ) (509 ) (517 ) Recoveries Commercial loans and leases (1) 3 19 8 7 9 Direct retail loans 8 7 6 12 7 Sales finance loans 2 2 2 3 2 Revolving credit loans 4 4 4 4 3 Mortgage loans (2) 1 1 1 1 2 Specialized lending 10 6 8 7 6 Total recoveries 28 39 29 34 29 Net charge-offs (538 ) (873 ) (642 ) (475 ) (488 ) Other changes - - (14 ) (13 ) (43 ) Ending balance $ 2,755 $ 2,650 $ 2,753 $ 2,759 $ 2,672 Allowance for credit losses Allowance for loan and lease losses (excluding covered loans) $ 2,564 $ 2,567 $ 2,706 $ 2,695 $ 2,600 Allowance for covered loans 144 44 17 19 - Reserve for unfunded lending commitments 47 39 30 45 72 Total $ 2,755 $ 2,650 $ 2,753 $ 2,759 $ 2,672 As of/For the Twelve Months Ended December 31, 2010 2009 Allowance for credit losses Beginning balance $ 2,672 $ 1,607 Provision for credit losses (excluding covered loans) 2,494 2,811 Provision for covered loans 144 - Charge-offs Commercial loans and leases (1) (1,508 ) (720 ) Direct retail loans (338 ) (349 ) Sales finance loans (48 ) (72 ) Revolving credit loans (118 ) (127 ) Mortgage loans (2) (394 ) (280 ) Specialized lending (252 ) (314 ) Total charge-offs (2,658 ) (1,862 ) Recoveries Commercial loans and leases (1) 37 21 Direct retail loans 33 19 Sales finance loans 9 9 Revolving credit loans 16 12 Mortgage loans (2) 4 5 Specialized lending 31 23 Total recoveries 130 89 Net charge-offs (2,528 ) (1,773 ) Other changes (27 ) 27 Ending balance $ 2,755 $ 2,672 (1) Includes net charge-offs of $26 million, $431 million and $7 million in commercial loans and leases during the fourth, third and second quarters of 2010, respectively, in connection with BB&T's NPA disposition strategy. (2) Includes net charge-offs of $141 million in mortgage loans during the second quarter of 2010 in connection with BB&T's NPA disposition strategy. Return to Table of Contents 15 BB&T Corporation Credit Quality As of/For the Quarter Ended Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2010 2010 2010 2010 2009 Asset Quality Ratios (including amounts related to covered loans and covered foreclosed property) (1)(2) Loans 30-89 days past due and still accruing as a percentage of total loans and leases 1.65 % 1.86 % 1.83 % 1.85 % 1.93 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases 1.34 1.53 1.74 1.66 1.60 Nonperforming loans and leases as a percentage of total loans and leases 2.49 2.64 2.77 2.71 2.51 Nonperforming assets as a percentage of: Total assets 2.73 2.81 2.90 2.79 2.61 Loans and leases plus foreclosed property 3.94 4.11 4.24 4.31 4.02 Net charge-offs as a percentage of average loans and leases 2.02 3.31 2.48 1.84 1.83 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.62 2.56 2.66 2.65 2.51 Ratio of allowance for loan and lease losses to: Net charge-offs 1.27 X .75 X 1.06 X 1.41 X 1.34 X Nonperforming loans and leases held for investment 1.26 1.32 .98 .96 .98 Asset Quality Ratios (excluding amounts related to covered loans and covered foreclosed property) (1)(2)(3) Loans 30-89 days past due and still accruing as a percentage of total loans and leases 1.39 % 1.65 % 1.53 % 1.63 % 1.69 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases .29 .29 .28 .30 .32 Nonperforming loans and leases as a percentage of total loans and leases 2.64 2.82 2.97 2.91 2.71 Nonperforming assets as a percentage of: Total assets 2.64 2.76 2.93 2.82 2.65 Loans and leases plus foreclosed property 3.88 4.12 4.37 4.46 4.18 Net charge-offs as a percentage of average loans and leases (4) 2.15 3.54 2.66 1.99 1.98 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.63 2.69 2.84 2.84 2.72 Ratio of allowance for loan and lease losses to: Net charge-offs 1.20 X .74 X 1.05 X 1.40 X 1.34 X Nonperforming loans and leases held for investment 1.19 1.30 .98 .96 .98 As of/For the Twelve Months Ended December 31, 2010 2009 Asset Quality Ratios Including covered loans: Net charge-offs as a percentage of average loans and leases 2.41 % 1.74 % Ratio of allowance for loan and lease losses to net charge-offs 1.07 X 1.47 X Excluding covered loans: Net charge-offs as a percentage of average loans and leases (4) 2.59 % 1.79 % Ratio of allowance for loan and lease losses to net charge-offs 1.01 X 1.47 X Applicable ratios are annualized. (1) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. (2) Excludes mortgage loans guaranteed by the government. (3) These asset quality ratios have been adjusted to remove the impact of covered loans and covered foreclosed property. Appropriate adjustments to the numerator and denominator have been reflected in the calculation of these ratios. Management believes the inclusion of acquired loans in certain asset quality ratios that include nonperforming assets, past due loans or net charge-offs in the numerator or denominator results in distortion of these ratios and they may not be comparable to other periods presented or to other portfolios that were not impacted by purchase accounting. (4) Excluding the impact of losses and balances associated with BB&T's NPA disposition strategy, the adjusted net charge-offs ratio would have been 2.07%, 1.80%, 2.06% and 1.97% for the fourth quarter of 2010, third quarter of 2010, second quarter of 2010 and the twelve months ended December 31, 2010, respectively. Return to Table of Contents 16 BB&T Corporation Credit Quality - Supplemental Schedules (Dollars in millions, except average loan and average client size) SUPPLEMENTAL COMMERCIAL REAL ESTATE LOAN PORTFOLIO INFORMATION (1)(2) RESIDENTIAL ACQUISITION, DEVELOPMENT, AND CONSTRUCTION LOANS (ADC) As of / For the Period Ended December 31, 2010 Builder / Land / Land Condos / Construction Development Townhomes Total ADC Total loans outstanding $ 948 $ 2,263 $ 186 $ 3,397 Average loan size (in thousands) 220 502 1,012 378 Average client size (in thousands) 549 828 2,312 744 Nonaccrual loans and leases as a percentage of category 18.19 % 14.61 % 5.24 % 15.09 % Gross charge-offs as a percentage of category: Year-to-Date 7.85 16.84 8.89 13.86 Quarter-to-Date 8.44 13.15 5.25 11.40 As of / For the Period Ended December 31, 2010 Gross Charge-Offs as a Percentage of Outstandings Nonaccrual as a RESIDENTIAL ACQUISITION, DEVELOPMENT, AND Total Percentage of CONSTRUCTION LOANS (ADC) BY STATE OF ORIGINATION Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 1,541 14.86 % 8.40 % 11.54 % Virginia 614 5.45 7.35 6.31 South Carolina 315 16.62 13.15 12.40 Georgia 278 21.83 33.07 22.47 Florida 177 24.07 30.57 22.97 Washington, D.C. 113 21.04 20.37 2.06 Tennessee 100 18.60 13.53 14.49 West Virginia 79 7.91 14.39 2.67 Kentucky 76 17.09 17.87 .45 Maryland 59 5.54 3.05 4.86 Alabama 44 68.07 19.10 5.58 Other 1 - - - Total $ 3,397 15.09 % 13.86 % 11.40 % OTHER COMMERCIAL REAL ESTATE LOANS (3) As of / For the Period Ended December 31, 2010 Permanent Commercial Income Total Other Commercial Land/ Producing Commercial Construction Development Properties Real Estate Total loans outstanding $ 952 $ 1,408 $ 9,091 $ 11,451 Average loan size (in thousands) 1,018 652 503 541 Average client size (in thousands) 1,488 773 761 793 Nonaccrual loans and leases as a percentage of category 1.98 % 10.50 % 2.62 % 3.53 % Gross charge-offs as a percentage of category: Year-to-Date 2.11 9.11 3.02 3.83 Quarter-to-Date 1.27 7.23 3.70 3.94 As of / For the Period Ended December 31, 2010 Gross Charge-Offs as a Percentage of Outstandings Nonaccrual as a OTHER COMMERCIAL REAL ESTATE LOANS BY STATE OF Total Percentage of ORIGINATION (3) Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 3,520 2.55 % 2.70 % 1.89 % Virginia 1,866 1.04 1.16 1.18 Georgia 1,776 7.01 6.68 9.54 South Carolina 911 3.79 3.41 9.68 Florida 740 11.47 12.85 6.51 Washington, D.C. 660 3.01 3.71 4.39 Maryland 579 .54 .12 .45 Kentucky 453 1.01 1.44 .16 West Virginia 413 .76 1.15 .36 Tennessee 344 4.61 5.60 3.68 Alabama 90 5.77 4.09 4.01 Other 99 - 1.68 - Total $ 11,451 3.53 % 3.83 % 3.94 % Applicable ratios are annualized. (1) Commercial real estate loans (CRE) are defined as loans to finance non-owner occupied real property where the primary repayment source is the sale or rental/lease of the real property. Definition is based on internal classification. Excludes covered loans and in process items. (2) Includes net charge-offs and average balances related to loans transferred to held for sale while they were held for investment. Loans transferred to held for sale are excluded from total loans outstanding.
